4/7/2021                  Case 3:21-cv-08067-SMB       Document 6 Filed 04/07/21 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                    DAWN JANCZWESKI ; DWAYNE                                                 COMEDY ON DECK TOURS, INC
   Plaintiff(s):                                                          Defendant(s):
                    BROTT                                                                    ; GARY GRIEP
   County of Residence: Outside the State of Arizona                     County of Residence: Outside the State of Arizona
   County Where Claim For Relief Arose: Mohave


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Ashley E Wallace                                                      James F. Wees
   GARREY, WONER, HOFFMASTER & PESHEK,                                   Wees Law Firm, LLC
   P.C.                                                                  3216 N. Third St., Suite 201
   6611 N. Scottsdale Rd                                                 Phoenix, Arizona 85012
   Scottsdale, Arizona 85250                                             6022881691



  REMOVAL FROM MOHAVE COUNTY, CASE #S8015CV2021-00201

  II. Basis of Jurisdiction:                    4. Diversity (complete item III)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 2 Citizen of Another State
                          Defendant:- 2 Citizen of Another State

  IV. Origin :                                  2. Removed From State Court

  V. Nature of Suit:                            350 Motor Vehicle

  VI.Cause of Action:                           28 U.S.C. 1332 diversity of citizenship because the Plaintiffs are Florida
                                                residents, and the Defendants are a Nevada resident and a Nevada
                                                Corporation.
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand:
                     Jury Demand: Yes


https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
4/7/2021             Case 3:21-cv-08067-SMB           Document 6 Filed 04/07/21 Page 2 of 2
                                            https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

  VIII. This case is not related to another case.

  Signature: James F. Wees

           Date: 04/07/2021
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
